338 F.2d 1005
E. M. PIPER, Appellant,v.UNITED STATES of America, Appellee.
No. 21466.
United States Court of Appeals Fifth Circuit.
December 1, 1964.
Rehearing Denied December 29, 1964.

Harold A. Chamberlain, Houston, Tex., for appellant.
Robert B. Ward, Dallas, Tex., Barefoot Sanders, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge and BROWN and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellant complains of a judgment of conviction on a two count misdemeanor indictment entered upon a jury verdict finding him guilty of wilfully and knowingly failing to file a manufacturer's quarterly excise tax return on imported automobiles, and wilfully and unlawfully failing to pay such excise tax in violation of Title 26 U.S.C.A. § 7203. The chief contention of the defendant is that the evidence presented against him is not legally sufficient to sustain the convictions because, (a) the evidence shows that a quarterly excise tax return was filed for the period involved; (b) a failure of the evidence to show that such taxes were due and payable; and (c) there was not sufficient evidence to establish wilfulness.


2
Our review convinces us that there is no merit in the contentions of the defendant; the evidence amply supports the jury verdict of guilt; and the defendant received a fair and impartial trial. The judgment is affirmed.